


110 HR 6741 IH: To amend the Internal Revenue Code of 1986 to modify and

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6741
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify and
		  extend certain energy-related tax credits.
	
	
		1.Extension and modification of
			 renewable energy production tax credit
			(a)Extension of
			 CreditEach of the following provisions of section 45(d) of the
			 Internal Revenue Code of 1986 (relating to qualified facilities) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2019:
				(1)Paragraph
			 (1).
				(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
				(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
				(4)Paragraph
			 (4).
				(5)Paragraph
			 (5).
				(6)Paragraph
			 (6).
				(7)Paragraph
			 (7).
				(8)Paragraph
			 (8).
				(9)Subparagraphs (A)
			 and (B) of paragraph (9).
				(b)Production
			 Credit for Electricity Produced From Marine Renewables
				(1)In
			 generalParagraph (1) of section 45(c) of such Code (relating to
			 resources) is amended by striking and at the end of subparagraph
			 (G), by striking the period at the end of subparagraph (H) and inserting
			 , and, and by adding at the end the following new
			 subparagraph:
					
						(I)marine and
				hydrokinetic renewable
				energy.
						.
				(2)Marine
			 renewablesSubsection (c) of section 45 of such Code is amended
			 by adding at the end the following new paragraph:
					
						(10)Marine and
				hydrokinetic renewable energy
							(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
								(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
								(ii)free flowing
				water in rivers, lakes, and streams,
								(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
								(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
								(B)ExceptionsSuch
				term shall not include any energy which is derived from any source which
				utilizes a dam, diversionary structure (except as provided in subparagraph
				(A)(iii)), or impoundment for electric power production
				purposes.
							.
				(3)Definition of
			 facilitySubsection (d) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a
				facility producing electricity from marine and hydrokinetic renewable energy,
				the term qualified facility means any facility owned by the
				taxpayer—
							(A)which has a
				nameplate capacity rating of at least 150 kilowatts, and
							(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2010.
							.
				(4)Credit
			 rateSubparagraph (A) of section 45(b)(4) of such Code is amended
			 by striking or (9) and inserting (9), or
			 (11).
				(5)Coordination
			 with small irrigation powerParagraph (5) of section 45(d) of
			 such Code, as amended by subsection (a), is amended by striking January
			 1, 2019 and inserting the date of the enactment of paragraph
			 (11).
				(c)Sales of
			 Electricity to Regulated Public Utilities Treated as Sales to Unrelated
			 PersonsSection 45(e)(4) of such Code (relating to related
			 persons) is amended by adding at the end the following new sentence: A
			 taxpayer shall be treated as selling electricity to an unrelated person if such
			 electricity is sold to a regulated public utility (as defined in section
			 7701(a)(33)..
			(d)Trash Facility
			 ClarificationParagraph (7) of section 45(d) of such Code is
			 amended—
				(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
				(2)by striking
			 combustion.
				(e)Effective
			 Dates
				(1)ExtensionThe
			 amendments made by subsection (a) shall apply to property originally placed in
			 service after December 31, 2008.
				(2)ModificationsThe
			 amendments made by subsections (b) and (c) shall apply to electricity produced
			 and sold after the date of the enactment of this Act, in taxable years ending
			 after such date.
				(3)Trash facility
			 clarificationThe amendments made by subsection (d) shall apply
			 to electricity produced and sold before, on, or after December 31, 2007.
				2.Extension and
			 modification of solar energy and fuel cell investment tax credit
			(a)Extension of
			 Credit
				(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 (relating to energy credit) are each
			 amended by striking January 1, 2009 and inserting January
			 1, 2019.
				(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) of such Code
			 (relating to qualified fuel cell property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2018.
				(3)Qualified
			 microturbine propertySubparagraph (E) of section 48(c)(2) of
			 such Code (relating to qualified microturbine property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2018.
				(b)Allowance of
			 Energy Credit Against Alternative Minimum TaxSubparagraph (B) of
			 section 38(c)(4) of such Code (relating to specified credits) is amended by
			 striking and at the end of clause (iii), by striking the period
			 at the end of clause (iv) and inserting , and, and by adding at
			 the end the following new clause:
				
					(v)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section
				48.
					.
			(c)Repeal of Dollar
			 Per Kilowatt Limitation for Fuel Cell Property
				(1)In
			 generalSection 48(c)(1) of such Code (relating to qualified fuel
			 cell), as amended by subsection (a)(2), is amended by striking subparagraph (B)
			 and by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C),
			 and (D), respectively.
				(2)Conforming
			 amendmentSection 48(a)(1) of such Code is amended by striking
			 paragraphs (1)(B) and (2)(B) of subsection (c) and inserting
			 subsection (c)(2)(B).
				(d)Public Electric
			 Utility Property Taken Into Account
				(1)In
			 generalParagraph (3) of section 48(a) of such Code is amended by
			 striking the second sentence thereof.
				(2)Conforming
			 amendments
					(A)Paragraph (1) of
			 section 48(c) of such Code, as amended by this section, is amended by striking
			 subparagraph (C) and redesignating subparagraph (D) as subparagraph (C).
					(B)Paragraph (2) of
			 section 48(c) of such Code, as amended by subsection (a)(3), is amended by
			 striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
					(e)Effective
			 Dates
				(1)ExtensionThe
			 amendments made by subsection (a) shall take effect on the date of the
			 enactment of this Act.
				(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
				(3)Fuel cell
			 property and public electric utility propertyThe amendments made
			 by subsections (c) and (d) shall apply to periods after the date of the
			 enactment of this Act, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
				3.Extension and
			 modification of residential energy efficient property credit
			(a)ExtensionSubsection (g) of section 25D of the
			 Internal Revenue Code of 1986 (relating to termination) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2018.
			(b)No Dollar
			 Limitation for Credit for Solar Electric Property
				(1)In
			 generalSection 25D(b)(1) of such Code (relating to maximum
			 credit) is amended by striking subparagraph (A) and by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
				(2)Conforming
			 amendmentsSection 25D(e)(4) of such Code is amended—
					(A)by striking clause
			 (i) in subparagraph (A),
					(B)by redesignating
			 clauses (ii) and (iii) in subparagraph (A) as clauses (i) and (ii),
			 respectively, and
					(C)by striking
			 , (2), in subparagraph (C).
					(c)Credit Allowed
			 Against Alternative Minimum Tax
				(1)In
			 generalSubsection (c) of section 25D of such Code is amended to
			 read as follows:
					
						(c)Limitation Based
				on Amount of Tax; Carryforward of Unused Credit
							(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
								(2)Carryforward of
				unused credit
								(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable year to which section 26(a)(2)
				applies, if the credit allowable under subsection (a) exceeds the limitation
				imposed by section 26(a)(2) for such taxable year reduced by the sum of the
				credits allowable under this subpart (other than this section), such excess
				shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
								(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
								.
				(2)Conforming
			 amendments
					(A)Section
			 23(b)(4)(B) of such Code is amended by inserting and section 25D
			 after this section.
					(B)Section 24(b)(3)(B) of such Code is amended
			 by striking and 25B and inserting , 25B, and
			 25D.
					(C)Section 25B(g)(2) of such Code is amended
			 by striking section 23 and inserting sections 23 and
			 25D.
					(D)Section 26(a)(1) of such Code is amended by
			 striking and 25B and inserting 25B, and
			 25D.
					(d)Effective
			 Date
				(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
				(2)Application of
			 egtrra sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (c)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
				
